                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CARPEAH RUDOLPH NYENEKOR, :                     CIVIL NO. 1:17-CV-340
SR.,                      :
                          :                     (Chief Judge Conner)
         Petitioner       :
                          :
     v.                   :
                          :
VICTOR FLOURNOY, WARDEN,  :
                          :
         Respondent       :

                                   MEMORANDUM

      Presently pending before the court is a petition for writ of habeas corpus

(Doc. 1) pursuant to 28 U.S.C. § 2241 (Doc. 1), filed by Carpeah Rudolph Nyenekor

(“Nyenekor”), an inmate previously confined at the Federal Correctional

Institution, Allenwood, in White Deer, Pennsylvania(“FCI-Allenwood”). The

petition is ripe for disposition and, for the reasons set forth below, the court will

dismiss the petition.

I.    Background

      Nyenekor states that he received incident reports on August 9, 2016, August

22, 2016, and November 21, 2016 while confined at FCI-Allenwood, which resulted

in the loss of good conduct time and other sanctions. (Doc. 1).

      Nyenekor alleges that he is entitled to relief because: (1) he lost good conduct

time, is an “elderly inmate,” and has “medical restrictions”; (2) he is unable to get

up and down from his bunk, and he is unable to walk up and down the stairs in the
general population housing unit; (3) he should not be sanctioned to “indefinite

solitary confinement” because he refuses to enroll in adult education programs;

and, (4) he should be able to challenge his disciplinary sanctions in a section 2241

habeas petition because the BOP failed to “redress” his challenges through the

administrative remedy process. (Id. at 6-8).

      Nyenekor seeks release from solitary confinement and restoration of his good

conduct time. (Id. at 8).

II.   Discussion

      A.     Exhaustion of Administrative Review

      Despite the absence of a statutory exhaustion requirement attached to § 2241,

courts have consistently required a petitioner to exhaust administrative remedies

prior to bringing a habeas claim under § 2241. See Callwood v. Enos, 230 F.3d 627,

634 (3d Cir. 2000); Moscato v. Federal Bureau of Prisons, 98 F.3d 757, 760 (3d Cir.

1996). Exhaustion is required “for three reasons: (1) allowing the appropriate

agency to develop a factual record and apply its expertise facilitates judicial review;

(2) permitting agencies to grant the relief requested conserves judicial resources;

and (3) providing agencies the opportunity to correct their own errors fosters

administrative autonomy.” Moscato, 98 F.3d at 761-62 (citing Bradshaw v. Carlson,

682 F.2d 1050, 1052 (3d Cir. 1981)). Nevertheless, exhaustion of administrative

remedies is not required where exhaustion would not promote these goals. See,

e.g., Gambino v. Morris, 134 F.3d 156, 171 (3d Cir. 1998) (exhaustion not required

where petitioner demonstrates futility); Lyons v. U.S. Marshals, 840 F.2d 202, 205

(3d Cir. 1988) (exhaustion may be excused where it “would be futile, if the actions of
                                           2
the agency clearly and unambiguously violate statutory or constitutional rights, or if

the administrative procedure is clearly shown to be inadequate to prevent

irreparable injury”); Carling v. Peters, No. 00-2958, 2000 WL 1022959, at *2 (E.D. Pa.

July 10, 2000) (exhaustion not required where delay would subject petitioner to

“irreparable injury”).

      In general, the BOP’s administrative review remedy program is a multi-tier

process that is available to inmates confined in institutions operated by the BOP for

review of an issue which relates to any aspect of their confinement. 28 C.F.R. §§

542.10, et seq. With respect to disciplinary hearing decision appeals, a BOP inmate

can initiate the first step of the administrative review process by filing a direct

written appeal to the BOP’s Regional Director (thus bypassing the institutional

level of review) within twenty days after receiving the DHO’s written report. 28

C.F.R. § 542.14(d)(2). If dissatisfied with the Regional Director’s response, a Central

Office Appeal may then be filed with the BOP’s Office of General Counsel. 28

C.F.R. § 542.15(a). This is the inmate’s final available administrative appeal.

      In the habeas petition, Nyenekor challenges incident report numbers

2882279, 2887237, and 2920524. A review of BOP records indicates that Nyenekor

failed to exhaust his administrative remedies.

      On August 9, 2016, Nyenekor was charged in incident report 2882279 with

refusing an order from staff, refusing to work or accept a program assignment, and

insolence towards a staff member. (Doc. 13-1 at 2, Declaration of Matthew Lavelle

(“Lavelle Decl.”), ¶ 6). On August 25, 2016, a Discipline Hearing Officer (“DHO”)

determined that Nyenekor committed the prohibited act of refusing to obey the
                                            3
order of a staff member. (Doc. 13-1 at 10-12, DHO Report). The DHO imposed

sanctions that included disciplinary segregation, the disallowance of twenty-seven

days good conduct time, forfeiture of sixty days non-vested good conduct time, and

loss of privileges. (Id.) On September 15, 2016, Nyenekor filed administrative

remedy 876179-R1 concerning incident report 2882279. (Lavelle Decl. ¶¶ 9, 17; Doc.

13-1, Ex. 1, Administrative Remedy Generalized Retrieval, at 71). The remedy was

rejected and Nyenekor was advised that he may resubmit his appeal in proper form.

(Id.) The record reflects that Nyenekor did refile administrative remedy 876179-R1.

(Id.)


        On August 22, 2016, Nyenekor was charged in incident report 2887237 with

reusing an order from staff. (Lavelle Decl. ¶ 7). On September 2, 2016, a DHO

determined that Nyenekor committed the prohibited act of refusing to obey the

order of a staff member. (Doc. 13-1 at 27-29, DHO Report). The DHO imposed

sanctions that included disciplinary segregation, the disallowance of twenty-seven

days good conduct time, forfeiture of sixty days non-vested good conduct time, and

loss of privileges. (Id.) On September 15, 2016, Nyenekor filed administrative

remedy 876178-R1 concerning incident report 2887237. (Lavelle Decl. ¶¶ 9, 15; Doc.

13-1, Ex. 1, Attach. 1, Administrative Remedy Generalized Retrieval, at 70). The

remedy was rejected and Nyenekor was advised that he may resubmit his appeal in

proper form. (Id.) The record reflects that Nyenekor did refile administrative

remedy 876178-R1. (Id.)




                                         4
      On November 21, 2016, Nyenekor was charged in incident report 2920524

with refusing to work or accept a program assignment, and refusing to obey an

order of a staff member. (Lavelle Decl. ¶ 8). On February 3, 2017, a DHO

determined that Nyenekor committed the prohibited act of refusing to obey the

order of a staff member. (Doc. 13-1 at 44-16, DHO Report). The DHO imposed

sanctions that included the disallowance of twenty-seven days good conduct time,

forfeiture of sixty days non-vested good conduct time, and loss of privileges. (Id.)

The record reflects that Nyenekor did not file any administrative remedies

concerning incident report 2920524. (Id. at ¶¶ 9, 19).

      The record clearly reflects that Nyenekor did not properly complete the

administrative remedy appeal process with respect to incident report numbers

2882279, 2887237, and 2920524. Therefore, based on Nyenekor’s failure to exhaust

his administrative remedies, the habeas petition will be dismissed.

      B.     Claims not Cognizable in a Federal Habeas Corpus Action

      Nyenekor also challenges his conditions of confinement with respect to his

bunk, housing unit, and programming demands. A habeas petition may be brought

by a prisoner who seeks to challenge either the fact or duration of his confinement.

Preiser v. Rodriguez, 411 U.S. 45, 494 (1973); Tedford v. Hepting, 990 F.2d 745, 748

(3d Cir. 1993). “Habeas relief is clearly quite limited: ‘The underlying purpose of

proceedings under the ‘Great Writ’ of habeas corpus has traditionally been to

‘inquire into the legality of the detention, and the only judicial relief authorized was

the discharge of the prisoner or his admission to bail, and that only if his detention



                                           5
were found to be unlawful.’” Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir. 2002)

(quoting Powers of Congress and the Court Regarding the Availability and Scope of

Review, 114 Harv.L.Rev. 1551, 1553 (2001)). However, when seeking to impose

liability due to the deprivation of any rights, privileges, or immunities secured by

the Constitution and laws, the appropriate remedy is a civil rights action. See

Leamer, 288 F.3d at 540. “Habeas corpus is not an appropriate or available federal

remedy.” See Linnen v. Armainis, 991 F.2d 1102, 1109 (3d Cir. 1993).

       Nyenekor’s claims related to his bunk assignment, programming assignment,

and the stairs in general population are challenges to the conditions of his

confinement, and not the legality of his detention or the sentence. Because these

claims do not affect the length of Nyenekor’s sentence or the duration of his

confinement, they are not cognizable in a habeas petition. Therefore, the court will

dismiss these claims without prejudice to any right Nyenekor may have to assert

these claims in a properly filed civil rights complaint.

III.   Conclusion

       Based on the foregoing, the court will dismiss the habeas petition. An

appropriate order shall issue.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania

Dated:       December 20, 2018
